FILED IN COURT OF APPEALS
                                                   1^h nniirt of Appeals District




                                                   CATHY S. LUSK, CL


                                                                            FILE COPY



         RE:   Case    No.    15-0196                            DATE         4/14/2015
         COA #:   12-13-00035-CV              TC#:      2011-115
STYLE:CYNTHIA         KAY    LYLES
   v.    AARON JORDAN,         ET AL.


        Today the Supreme Court of Texas received and
filed a    second motion        for     extension       of    time       to    file
petition for review pursuant to Rule 53.7(f)                               in the
above numbered and styled case.


                                MS.   CATHY   S.    LUSK
                                CLERK,    TWELFTH COURT OF APPEALS
                                1517 WEST FRONT, SUITE 354
                                TYLER, TX  75702